314 F.2d 342
Frank ABEL, Appellant,v.Harry C. TINSLEY, Warden, Colorado State Penitentiary, Appellee.John G. GRIMES, Appellant,v.Harry C. TINSLEY, Warden, Colorado State Penitentiary, Appellee.
Nos. 7171, 7172.
United States Court of Appeals Tenth Circuit.
Feb. 27, 1963, Rehearing Denied May 1, 1963.

Walter L. Gerash, Denver, Colo., for appellants.
J. F. Brauer, Asst. Atty. Gen.  (Duke W. Dunbar, Atty. Gen., and Frank E. Hickey, Deputy Atty. Gen., were with him on the brief), for appellee.
Before BREITENSTEIN, HILL and SETH, Circuit Judges.
PER CURIAM.


1
A careful consideration of the entire record before us, including the transcript of the trial proceedings had in the District Court of Gunnison County, Colorado, shows that the findings of fact made by the court below are amply supported by the evidence.


2
The denial of the writ of habeas corpus by the lower court is affirmed in accordance with the views expressed in that court's exhaustive Memorandum Opinion, reported in D.C., 213 F.Supp. 784, without written opinion here.